Citation Nr: 1623579	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.

4.  Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

The Veteran was afforded a video conference hearing before the undersigned in May 2013.  A transcript of that proceeding is of record.

By way of history, this matter initially came before the Board in February 2015.  At that time, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and remanded the issues of PTSD and TDIU.  See Board Decision dated February 2015.  In an October 2015 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), finding that the Board did not adequately address the Veteran's lay statements of argument.  The case was remanded to the Board for further proceedings as outlined in the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is required as to the issues on appeal.

Hearing Loss

Concerning the hearing loss disability, the Board notes that upon entrance into service, the Veteran's August 1968 examination showed puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
N/A
45
LEFT
5
-5
5
N/A
0

The examiner noted defective hearing in the Veteran's right ear.  

The Veteran was afforded a VA examination in March 2011.  At that time, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his period of service.  In so finding, the examiner noted that the Veteran had significant post-service noise exposure without the use of hearing protection.  See VA Examination dated March 26, 2011.

In order to establish service connection for a disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidence demonstrates that the Veteran had a pre-existing hearing loss disability in the right ear upon entrance to service.  See Enlistment Examination dated August 27, 1968.  The March 2011 examiner did not address the issue of aggravation - specifically, whether the Veteran's pre-existing hearing loss in the right ear was aggravated beyond its natural progression by his period of service.  Consequently, a new examination is necessary to address aggravation of hearing loss in the right ear and causation in the left ear to take into consideration the Veteran's statements as to onset in service and treatment shortly thereafter.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Tinnitus

Also on appeal is the Veteran's claim for service connection for tinnitus.  In the March 2011 VA examination, the examiner opined that the Veteran's tinnitus was a symptom of his bilateral hearing loss and the tinnitus was as least as likely as not related to military exposure.  In a subsequent addendum, the examiner opined that the Veteran's bilateral tinnitus is less likely than not related to service, but rather a symptom of his hearing loss.  See VA Examination Note dated August 27, 2012.

The Board finds that the outcome of this issue is inextricably intertwined with the outcome of the Veteran's other pending appeals that are being remanded for further evidentiary development and adjudication.  In addition, clarification is necessary as to why the tinnitus is no longer related to service.  As such, action on the Veteran's tinnitus claim is remanded.

PTSD and TDIU

In a previous decision, the Board remanded the issues of entitlement to an increased rating for PTSD and entitlement to TDIU for further development.  See Board decision dated February 2015.  Specifically, the Board found that a new VA examination was necessary for PTSD and thus remanded for a new examination and updated treatment records, along with reevaluation of the Veteran's employability.  

The Board notes that the Veteran was afforded a VA examination in June 2015 in relation to his PTSD; the RO then issued a Supplemental Statement of the Case in July 2015 as the issues of PTSD and TDIU.  However, subsequent to the issuance of the SSOC, the Veteran submitted an Affidavit related to his issues of PTSD and TDIU.  See Affidavit dated November 8, 2015.  To date, the Veteran has not waived RO consideration of this evidence, and there is no indication that the RO has considered this evidence.  The only waiver of record is dated March 2016, and it pertains to the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  See Letter dated March 7, 2016.  As such, remand of these issues is necessary so that the RO can consider this additional evidence.  
Finally, on remand, all outstanding evidence should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's hearing loss, tinnitus and PTSD disabilities and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination for his hearing loss and tinnitus disabilities.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, eliciting history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should opine as to whether:

(a) To the extent the record demonstrates a pre-existing hearing loss disability in the Veteran's right ear, is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing hearing loss disability was aggravated by his period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology

(b) If aggravation is found in the right ear, is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability in the left ear was caused by or etiologically related to his right ear hearing disability.

(c) If aggravation is not found in the right ear, is it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability in the left ear was caused by or in any other way related to his period of service, to include his competent statements as to onset of symptoms and treatment shortly after service discharge.

(d) Is it at least as likely as not (at least 50 percent probability) that the Veteran's tinnitus was caused or has been permanently aggravated by the Veteran's hearing loss disability. 

(e) If the Veteran's tinnitus is not found to be caused or aggravated by the hearing loss disability, is it at least as likely as not (at least 50 percent probability) that the Veteran's tinnitus was caused or is etiologically related to his period of service. 

All opinions must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.  For purposes of providing an opinion, the examiner should accept as true the Veteran's claims of in-service noise exposure and discuss the effects of the Veteran's in-service noise exposure and his post-service noise exposure.  If any requested opinions cannot be provided without resorting to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3. When the development requested has been completed, the RO should readjudicate the claims.  Specific to the PTSD, the RO should consider the Veteran's affidavit dated November 8, 2015.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


